Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 22, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141534-5                                                                                           Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  LAURA LEE REESOR,                                                                                  Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                         Justices


  v                                                                SC: 141534
                                                                   COA: 289400
                                                                   Oakland CC: 2007-083023-NM
  NORMAN YATOOMA & ASSOCIATES, P.C.,
          Defendant-Appellee.

  _________________________________________/

  NORMAN YATOOMA & ASSOCIATES, P.C.,
          Plaintiff-Appellee,
  v                                                                SC: 141535
                                                                   COA: 289427
                                                                   Oakland CC: 2007-083056-CK
  LAURA LEE REESOR,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 13, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 22, 2010                   _________________________________________
         p1115                                                                Clerk